 8:19-cv-00201-RGK-PRSE Doc # 42 Filed: 04/21/21 Page 1 of 2 - Page ID # 152




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

COLTON J. NOVASCONE,

                    Plaintiff,                               8:19CV201

      vs.
                                                 MEMORANDUM AND ORDER
DANIEL DANAHER, P.A., N.D.C.S.;

                    Defendant.


       This matter is before the court on Plaintiff’s Motion for Discovery. (Filing
40.) Plaintiff seeks a copy of his entire medical file from the Nebraska Department
of Correctional Services, the Nebraska Correctional Youth Facility, and Bryan
West Hospital.

        It appears Plaintiff filed this discovery request in this court and also served a
copy on counsel for Defendant. (Id. at CM/ECF p. 2–3.) This court will not
facilitate discovery between the parties unless it is called upon to resolve a dispute
over which the parties cannot reach an agreement. Pursuant to NECivR 7.1(i),

      To curtail undue delay in the administration of justice, this court only
      considers a discovery motion in which the moving party, in the
      written motion, shows that after personal consultation with opposing
      parties and sincere attempts to resolve differences, the parties cannot
      reach an accord. This showing must also state the date, time, and
      place of the communications and the names of all participating
      persons.     “Personal    consultation”     means     person-to-person
      conversation, either in person or on the telephone. An exchange of
      letters, faxes, voice mail messages, or emails is also personal
      consultation for purposes of this rule upon a showing that person-to-
      person conversation was attempted by the moving party and thwarted
      by the nonmoving party.
 8:19-cv-00201-RGK-PRSE Doc # 42 Filed: 04/21/21 Page 2 of 2 - Page ID # 153




Plaintiff has not complied with NECivR 7.1(i), and his Motion for Discovery is
denied without prejudice to reassertion.

       Plaintiff should serve his discovery requests on counsel for Defendants or on
the entities from which he seeks production of his medical files. See Fed. R. Civ. P.
34 (a party may serve a request on another party to produce relevant and non-
privileged documents in the party’s possession, custody, or control); Fed. R. Civ.
P. 45 (governing subpoenas for production of documents to non-parties).

       IT IS THEREFORE ORDERED that: Plaintiff’s Motion for Discovery
(filing 40) is denied without prejudice to reassertion.

      Dated this 21st day of April, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
